Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “the angle (11) is between 360 0(r-1) r-1-Z-1 and 360 (r+1) r-1-Z-1, wherein r ≥ 2”, and the claim also recites “in particular r ≥10” which is the narrower statement of the range/limitation. For examining purposes, the limitations at question will be construed as being taught by the prior art of record. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-13  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berton (FR 3046306).

1. Berton teaches:
A shaft (100) for an electric machine (excerpt below), comprising a core seat/central portion (101) for a laminated core/laminations (320) and two shaft ends (102a + 102b) extending axially outwardly from the core seat/central portion (101) in opposite directions, wherein the core seat (101) has at least one core seat portion (101) extending in the axial direction with a polygonal profile/1st & 2nd cross sections (51 + 52) for forming a polygonal connection/square to the laminated core/laminations (320 figs 1 and 2 and excerpt below). 

    PNG
    media_image1.png
    107
    900
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    162
    895
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    512
    745
    media_image3.png
    Greyscale

2. Berton teaches:
The shaft according to claim 1, wherein a regular inner N-sided shape (the triangle shown in the annotated fig has a side that is inward of the square and thus fits the claimed limitation of inner n-sided profile, fig below) with N ≥ 3 is inscribed in the polygonal profile and the polygonal profile is inscribed in an outer circle (fig below) that each corner (fig below) of the inner N-sided shape (fig below) touches.  

    PNG
    media_image4.png
    512
    745
    media_image4.png
    Greyscale

3. Berton teaches:
The shaft according to claim 2, wherein an inner circle (fig below) concentric with the outer circle (fig below) is inscribed in the polygonal profile and a chord of the inner circle runs along a side of the inner N-sided shape (fig below).  

    PNG
    media_image5.png
    512
    745
    media_image5.png
    Greyscale

 


7. Berton teaches:
 The shaft according to claim 1, wherein the polygonal profile is axially inclined (as indicated in figure 1 above).  

8. Berton teaches:
 The shaft according to claim 7, wherein a regular inner N-sided shape (annotated figs above) with N ≥ 3 is inscribed in the polygonal profile and the polygonal profile is inscribed in an outer circle (annotated figs above) that each corner (annotated figs above) of the inner N-sided shape (annotated figs above) touches, and one of the corners (annotated figs above) along the axial extent of the core seat portion (101) lies on a straight line (annotated figs above) which forms an angle (α) with a straight line (fig 2 above) parallel to the central axis (x) of the shaft (100).  

9. Berton teaches:
 A rotor lamination (320) for an electric machine (excerpts above), having a central through-opening (324) with a polygonal profile.  

    PNG
    media_image6.png
    430
    733
    media_image6.png
    Greyscale


10. Berton teaches:
 A rotor (300) for an electric machine (excerpt above), comprising a shaft (100) according claim 1 and a rotor laminated core (310) formed from stacked rotor laminations (320), each rotor lamination (320) having a central through-5Docket No.: GAS-150opening (324) with a polygonal profile, wherein the central through-openings (324) sit on the core seat/central portion (101).  

11. Berton teaches:
 A method for producing a rotor (300) according to claim 10, wherein the through-openings (324) of each rotor lamination (324) are guided over the core seat/central portion (101).  

12. Berton teaches:
 The method according to claim 11, wherein the polygonal profile is axially inclined, and the rotor laminations (320) are guided over the core seat (101) by applying an axial force and a rotation of each rotor lamination (320) is realised by the sliding of an inner contour of the through opening (324) along an outer contour of the core seat (101) (this is what is happening as the shaft passes through the through opening 324).  

    PNG
    media_image7.png
    102
    918
    media_image7.png
    Greyscale

13. Berton teaches:
 An electric machine (excerpt above) comprising a rotor (300) according to claim 10 or a rotor (300) wherein the through-openings (324) of each rotor lamination (320) are guided over the core seat (101), wherein the rotor (300) is rotatably supported within a stator (the outer stator is inherent due to the teeth on the inner rotor, fig 4) of the electric machine (excerpt above).  

    PNG
    media_image6.png
    430
    733
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berton in view of Fiseni et al. (US 20150069879).

4. Berton has been discussed above, re claim 1; but does not teach that the core seat has two core seat portions which are offset from each other in the circumferential direction.  

Fiseni et al. teach that the core seat has two core seat portions/keybars 12 which are offset from each other in the circumferential direction to reduce the need to push the rotor magnets through the entire core (advantage below).

    PNG
    media_image8.png
    177
    900
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    700
    535
    media_image9.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Berton so that the core seat has two core seat portions which are offset from each other in the circumferential direction, as taught by Fiseni et al. so as to reduce the need to push the rotor magnets through the entire core.

5. Berton teaches:
 The shaft according to claim 4, wherein a regular inner N-sided shape (annotated fig 2 above) with N ≥ 3 is inscribed in the polygonal profile and 4Docket No.: GAS-150the polygonal profile is inscribed in an outer circle (annotated fig 2 above) that each corner (fig 1 above) of the inner N-sided shape (annotated fig 2 above) touches, and a straight line (annotated fig 2 above) lying on one of the corners (fig 1 above) in the axial extent of a core seat portion (101) is parallel to the central axis (x) of the shaft (100).  

6. Berton teaches:
 The shaft according to claim 5, wherein a screw curve (indicated by the diagonal line in fig 1), which, at a particular core seat portion (101), touches the corner (annotated fig 2 above) at a central axial position of the core seat portion (101), forms an angle (α) with the straight line (annotated fig 2 above). 

14. Berton teaches:
The electric machine according to claim 13, wherein, a regular inner N-sided shape (annotated fig 2 above) with N ≥ 3 is inscribed in the polygonal profile and the polygonal profile is inscribed in an outer circle (annotated fig 2 above) that each corner (annotated fig 2 above) of the inner N-sided shape (annotated fig 2 above) touches, a straight line (annotated fig 2 above) lying on one of the corners (annotated fig 2 above) in the axial extent of a core seat portion (101) is parallel to the central axis (x) of the shaft (100), a screw curve (as indicated by the diagonal line, fig 1 above), which, at a particular core seat portion (101), touches the corner 6Docket No.: GAS-150( annotated fig 2 above) at a central axial position of the core seat portion (101), forms an angle (α) with the straight line (annotated fig 2 above); but does not teach i) that the core seat (2) has two core seat portions (5, 6) which are offset from each other in the circumferential direction; ii) the stator has Z stator teeth (22) and the angle (11) is between 360 0(r-1) r-1-Z-1 and 360 (r+1) r-1-Z-1, wherein r ≥2, in particular r ≥ 10, and is a real number.  

Fiseni et al. teach i) that the core seat/keybars (12) has two core seat portions (12, fig 2) which are offset from each other in the circumferential direction; ii) the stator has Z stator teeth (22) and the angle (11) is between 360 0(r-1) r-1-Z-1 and 360 (r+1) r-1-Z-1, wherein r ≥2, in particular r ≥ 10 (this limitation is taught by the prior art, re 112 rejection of the claim above; since the value of R is inedefinite), and is a real number to reduce the need to push the rotor magnets through the entire core.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Berton so i) that the core seat (2) has two core seat portions (5, 6) which are offset from each other in the circumferential direction; ii) the stator has Z stator teeth (22) and the angle (11) is between 360 0(r-1) r-1-Z-1 and 360 (r+1) r-1-Z-1, wherein r ≥2, in particular r ≥ 10, and is a real number, as taught by Fiseni et al. so as to reduce the need to push the rotor magnets through the entire core.



Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berton in view of Uchida et al. (JP 5945485).

15. Berton has been discussed, re claim 13 above; but does not teach a vehicle comprising an electric machine, which is designed to drive the vehicle.

Uchida et al. teach a vehicle comprising an electric machine, which is designed to drive the vehicle (excerpt below).  This would improve the versatility of Berton’s electric machine.

    PNG
    media_image10.png
    221
    915
    media_image10.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Berton with a vehicle comprising an electric machine, which is designed to drive the vehicle, as taught by Uchida et al., so as to improve the versatility of the electric machine.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832